Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 1 of 40

Exhibit B
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 2 of 40

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

Federal Trade Commission, et al.
Plaintiff,
Civil Action No. 2:20-cv-01113-GJP
v.

Thomas Jefferson University, et al.

Defendant.

 

SHANNONDELL, INC.’S NONPARTY OBJECTIONS TO THE SUBPOENAS
TO PRODUCE DOCUMENTS

Shannondell, Inc., (“Shannondell”), a nonparty in the above-referenced matter, pursuant
to Rule 45(d)(2)(B) of the Federal Rules of Civil Procedure, and without waiving any further
objection and/or assertions of privilege to any specific documents when or if such documents are
identified, hereby objects to the subpoenas to produce documents that the Federal Trade
Commission (“Plaintiff”) and Albert Einstein Healthcare Network (“Defendant”) served upon
Shannondell, which subpoenas are collectively attached to these Objections as Exhibit “A,” for
the following reasons:

a. Shannondell objects to the subpoenas, and more specifically Document Requests
Nos. 1 through 19, including Appendix 1 and Appendix 2, as they fail to allow a reasonable time
to comply. Shannondell operates a 120 bed skilled nursing facility which is located in Audubon,
Pennsylvania. Since the outbreak of the COVID-19 crisis, Shannondell’s staff has been working
tirelessly to address the care needs of its residents and prevent the spread of COVID-19.
Residents who reside in a skilled nursing facility or nursing facility are the most vulnerable to the

disease and the staff at Shannondell have been working around the clock to ensure the safety and

15212503v3
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 3 of 40

protection of their residents. Due to staffing shortages, either because of illness or staff members
having to care for children at home due to school closures, Shannondell has had to utilize some
of its administrative staff to serve as nurse aides. Specifically, the primary staff member who
oversees the medical records department is currently working as a nurse aide to help meet the
care needs of the residents and there is no staff member at present who would be available to
compile the documents requested in the subpoenas, which documents requested are overly broad
and require the compilation of documents dating as far back as January 1, 2015 to present. The
subpoenas were issued on March 30, 2020 and provide that the requested documents are to be
submitted by April 20, 2020. Defendant’s counsel indicated that it would extend the response
deadline to the subpoena request through April 30, 2020; and Plaintiffs counsel indicated that it
would extend the response deadline to the subpoena request through May 15, 2020. In light of
the impact of the COVID-19 crisis, however, the April 30 and May 15" deadlines do not allow
a reasonable time to comply with the subpoenas for the reasons indicated above and Shannondell
does not foresee having the staff available to respond to the subpoenas for at least another ninety
(90) days from the date of this Objection.

b. Shannondell objects to the subpoenas, and more specifically Document Requests
Nos. | through 19, including Appendix 1 and Appendix 2, as they subject Shannondell to an
undue burden and expense. Pursuant to Rule 45(d)(1) of the Federal Rules of Civil Procedure,
“lal party or attorney responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the subpoena.” Responding to
the subpoenas would be extremely burdensome, time consuming, labor intensive and expensive
for Shannondell, which as noted earlier, is a nonparty to the above-referenced matter. The

documents requested are overly broad and would require Shannondell to compile information for

15212503v3
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 4 of 40

the time period of January 1, 2016 to present (a time period of (four) 4 years); and in other
instances, the subpoenas request information dating back to January 1, 2015 (a time period of
five (5) years). As noted previously, residents who reside in a skilled nursing facility or nursing
facility are the most vulnerable to contracting COVID-19, and Shannondell’s staff has been
working around the clock to address the care needs of its residents, ensure their safety and
protection, and prevent the spread of COVID-19. Furthermore, Shannondell is having to utilize
some of its administrative staff as nurse aides due to staffing shortages. Specifically, the primary
staff member who oversees the medical records department is currently working as a nurse aide
to help meet the care needs of the residents and there is no staff member at present who would be
available to compile the documents requested in the subpoenas. Responding to the subpoena
requests during the COVID-19 crisis subjects Shannondell to an undue burden as it would
require staff to spend a significant amount of time compiling documents as opposed to meeting
the care needs of its residents to prevent the spread of COVID-19. Shannondell’s primary focus
at present is to ensure the health and safety ofits residents during the COVID-19 crisis, and
requiring Shannondell to respond to the subpoenas during this pandemic, where there is already a
staffing shortage, poses a threat to the health and safety of its residents as staff would be required
to spend hours gathering documents which diverts from the time needed to meet the care needs
of the residents. Thus, the subpoenas impose an undue burden and expense on Shannondell and
would negatively impact its ability to meet the care needs of its residents.

C, Shannondell objects to the subpoenas to the extent they seek disclosure of
confidential, proprietary and/or trade secret information as the subpoenas seek privileged and
protected material, the subpoena requests are overly broad, unduly burdensome and expensive,

and Plaintiff and Defendant have not shown that the subpoena requests are relevant to their

15212503v3
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 5 of 40

respective claims or defenses and proportional to the needs of the case. Material protected under
Rule 45(d)(3)(B) includes “a trade secret or other confidential research, development, or
commercial information.” More specifically, Requests Nos. 4, 5, 6, 7, 8, 10, 12, 15, 16, 18, and
19 seek privileged, confidential and proprietary information and trade secrets including business
operations, plans, presentations, reports, market analysis, and strategies (collectively
“Information”) of Shannondell. Shannondell has invested significant time, effort and
organizational resources and expense, to develop this Information to construct a unique business
formula and model in order to maintain its competitive position in the marketplace. The
Information requested holds inherent economic value to Shannondell and Shannondell has
undertaken reasonable measures and organizational precautions to maintain the secrecy and
confidentiality of the Information and to protect this Information from disclosure within the
organization and to the general public. Disclosure of the Information sought would cause
substantial harm to the competitive position of Shannondell and would allow its competitors,
including the Defendants who operate within the same geographical market as Shannodell, to
make affirmative use of Shannodell’s Information to obtain an unfair competitive advantage
against Shannondell. Plaintiff and Defendant have not shown a substantial need for the
Information and have not provided for reasonable compensation to Shannondell if the

Information is produced as directed in the subpoenas.

152.12503v3
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 6 of 40

Dated: April 22, 2020

15212503v3

Respectfully submitted,

LATSHA DAVIS & MARSHALL, P.C.

Beier ang oT

Im

imber L/ Vatsha 3
clatsha@Ildylaw.com
Attorney LD. No. 32934
Brian A. McCall
bmecall@idylaw.com
Attorney I.D. No. 83030
1700 Bent Creek Boulevard, Suite 140
Mechanicsburg, PA 17050
Tel: (717) 620-2424
Fax: (717) 620-2444
Attorneys for Shannondell, Inc.

 
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 7 of 40

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

Federal Trade Commission, et al.
Plaintiff,
Vv.

Thomas Jefferson University, et al.

Defendant.

 

Civil Action No. 2:20-cv-01113-GJP

CERTIFICATE OF SERVICE

I hereby certify on the date set forth below, that I served the foregoing document on the
following counsel via email and United States, First-Class mail, postage prepaid, addressed as

follows:

Christopher Harris, Esq.
Federal Trade Commission
Bureau of Competition
400 7th Street SW
Washington, DC 20024

charris| @ftc.gov

Charles Dickinson, Esq.
Federal Trade Commission
Bureau of Competition
400 7th Street SW
Washington, DC 20024

edickinson@ftc. gov

Kendyl E. Gilmore, Esq.
Hogan Lovells US LLP

1735 Market Street, Floor 23
Philadelphia, PA 19103

kendyl.gilmore@hoganlovells.com

Dated: April 22, 2020

15212503v3

Abigail Wood, Esq.

Office of Attorney General
Commonwealth of Pennsylvania
Strawberry Square, 14th Floor
Harrisburg, PA 17120
awood@attorneygeneral.gov

Virginia A. Gibson, Esq.

Hogan Lovells US LLP

1735 Market Street, Floor 23
Philadelphia, PA 19103

virginia. cibson@hoganlovells.com

Stephen A. Loney, Jr., Esq.
Hogan Lovells US LLP

1735 Market Street, Floor 23
Philadelphia, PA 19103

stephen. loney@hoganlovells.com

  

  

 

f 2
Briar A McCatt, Esquire

Counsel for Shannondell, Inc.
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 8 of 40

Exhibit A
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 9 of 40

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Eastern District of Pennsylvania

Federal Trade Commission, et al.

Plaintiff
v.
Thomas Jefferson University, et al.

 

Civil Action No, 20-01113

 

Nee ee ee

Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
Shannondell at Valley Forge
To: Rehab at Shannondeli, 5000 Shannondell Drive, Audubon, PA 19403

 

(Name of person to whom this subpoena ts directed)

1 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:Please see Attachment A.

 

Place: Hogan Lovells Date and Time:

1735 Market Street, 23rd Floor .
Philadelphia, PA 19103 04/20/2020 9:00 am

 

 

 

1 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

 

Place: Date and Time:

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

CLERK OF COURT
OR
/s/ Virginia A. Gibson

 

Signature of Clerk or Deputy Clerk Attorney's signature

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party) Albert Einstein
Healthcare Network , who issues or requests this subpoena, are:
Virginia A. Gibson, Hogan Lovells US, LLP, 1735 Market Street, Philadelphia, PA 19103, virginia.gibson@hogantovells.com, (267) 675-4635

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R, Civ. P. 45(a)(4).
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 10 of 40

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)
Civil Action No, 20-01113

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ, P. 45.)
I received this subpoena for (name of individual and title, fany) Shannondell at Valley Forge

on (date)

C1 I served the subpoena by delivering a copy to the named person as follows: via email to Dan Freed at

 

dfreed@shannondell.com pursuant to agreement of CEO Jim Sorom
on (date) 93/30/2020 3 oF

 

(7 l returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 03/30/2020 Kendy! E. Gilmore
Server's signature

Kendy! E. Gilmore, Associate, Hogan Lovells

 

Printed name and title

1735 Market Street
23rd Floor
Philadelphia, PA 19103

Server’s address

Additional information regarding attempted service, etc.:
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 11 of 40

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

 

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

() For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A. party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested,
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance,

(3) Quashing or Modifying a Subpoena,

(A) When Required, On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted, To protect a person subject to or affected by a
subpoena, the court for the district where compliance (s required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. \n the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated,

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
If a subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection,

(A) Information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim,

(B) Information Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it, After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim, The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

 
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 12 of 40

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

FEDERAL TRADE COMMISSION and
COMMONWEALTH OF PENNSYLVANIA,
Plaintiffs,

y Civil Action No. 20-01113

THOMAS JEFFERSON UNIVERSITY and

ALBERT EINSTEIN HEALTHCARE
NETWORK,

Defendants.

 

 

ATTACHMENT A TO THE SUBPOENA TO PRODUCE DOCUMENTS ISSUED TO
SHANNONDELL AT VALLEY FORGE
Pursuant to Rule 45 of the Federal Rules of Civil Procedure, Defendant Albert Einstein
Healthcare Network (“Einstein”), by and through its attorney, request that Shannondel! at Valley
Forge produce and permit the inspection and copying of the following described documents in its
possession, custody, or control (including non-privileged documents in the possession, custody
or control of counsel) at 9:00 a.m. on April 20, 2020 at the offices of Defendant’s counsel,

Hogan Lovells US LLP, 1735 Market Street, 23rd Floor, Philadelphia, Pennsylvania, 19103.
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 13 of 40

Dated: March 30, 2020

Respectfully submitted,

/s/ Virginia A. Gibson

Virginia A. Gibson (ID# 32520)
Stephen A. Loney, Jr. (D# 202535)
HOGAN LOVELLS US LLP

1735 Market Street, Floor 23
Philadelphia, PA 19103

Telephone: 267-675-4600
Facsimile: 267-675-4601
virginia.gibson@hoganlovells.com
stephen.loney@hoganlovells.com

Robert F, Leibenluft (admitted pro hac vice)
Leigh L. Oliver (admitted pro hac vice)
Justin W. Bernick (admitted pro hac vice)
Kimberly D. Rancour (admitted pro hae vice)
Kathleen K. Hughes (admitted pro hac vice)
HOGAN LOVELLS US LLP

555 Thirteenth Street, NW

Washington, D.C. 20004

Telephone: 202-637-5600

Facsimile: 202-637-5910

robert. leibenluft@hoganlovells.com
leigh.oliver@hoganlovells.com

justin. bernick@hoganlovells.com
kimberly.rancour@hoganlovells.com
kathleen.hughes@hoganlovells.com

Counsel for Defendant Albert Einstein
Healthcare Network
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 14 of 40

SCHEDULE A
INSTRUCTIONS

For the purpose of these Requests, the following Instructions shall apply:

A. Unless otherwise specified, this request calls for the production of documents
written, prepared, created, sent, or received from January 1, 2016, through the date this subpoena is
received.

B, If you have produced documents responsive to this Subpoena to the Plaintiffs in
the course of the Merger Review, those documents need not be produced again so long as You
identify such documents by Bates range or comparable means in your response to this Subpoena.

Cc. For each request, You are to produce entire documents including all attachments,
enclosures, cover letters, memoranda, and appendices. Copies that differ in any respect from an
original (because, by way of example only, handwritten or printed notations have been added) shall
be treated as separate documents and produce separately. Each draft of a document is a separate
document. A request for a document shall be deemed to include a request for any and all transmittal
sheets, cover letters, exhibits, enclosures, or attachments to the document, in addition to the
document itself,

D. Where a claim of privilege or other protection from discovery is asserted in
objecting to any request or sub-part thereof, and any document is withheld (in whole or in part) on
the basis of such assertion, You shall provide a log (the “Privilege Log”) in Microsoft Excel format
that identifies, where available:

a. the nature of the privilege or protection from discovery (including but not limited to
attorney-client, work product, and deliberative process) that is being claimed with

respect to each document;
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 15 of 40

b. the type of each document;

c. the date of each document

d, the author of each document;

e, the addresses and recipients of each document (including those recipients cc-ed or
bec-ed);

f. a description of each document containing sufficient information to identify the
general subject matter of the document and to enable defendants to assess the
applicability of the privilege or protection claimed; and

g. the identity of and any production Bates numbers assigned to any attachment(s),
enclosure(s), cover letter(s), or cover email(s) of each document, including the
information outlined in subsections (a) through (g) above for each such attachment,
enclosure, cover letter, or cover email.

Attachments, enclosures, cover letters, and cover emails shall be entered separately on the Privilege
Log. The Privilege Log shall include the full name, title, and employer of each author, addressee,
and recipient, denoting each attorney with an asterisk. Submit all non-privileged portions of any
responsive document (including non-privileged or redactable attachments, enclosures, cover letters,
and cover emails) for which a claim of privilege is asserted, noting where redactions to the
documents have been made.

E, If You assert that part of the request is objectionable, respond to the remaining parts
of the request to which You do not object. For those portions of any document request to which
You object, please state the reasons for such objection and describe the documents or categories of
documents that are not being produced. If no documents are responsive to a particular request,

You must state that no responsive documents exist,
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 16 of 40

F, These document requests shall not be deemed to call for identical copies of
documents. “Identical” means precisely the same in all respects; for example, a document with
handwritten notes or editing marks shall not be deemed identical to one without such notes or
marks.

G. The documents responsive to these requests are to be produced as they were kept
in the ordinary course of business, or in the way they were produced or otherwise provided to
you from a Third Party, and are to be labeled in such a way as to show which files and offices
they came from.

H. The specificity of any single request shall not limit the generality of any other
request.

L, Unless clearly indicated otherwise: (a) the use of a verb in any tense shall be
construed as the use of that verb in all other tenses; (b) the use of the feminine, masculine, or neuter
genders shall include all genders; and (c) the singular form of a word shall include the plural and
vice versa.

J. Provide all electronically stored information (“ESI”) in standard, single-page Group
IV TIFF format with searchable text and metadata in a Concordance or similar load file. Also,
provide any spreadsheet or presentation files, including Microsoft Access, Excel, and PowerPoint
files, as well as audio, audiovisual, and video files, in their native formats. Provide all hard copy
documents as image files with searchable OCR text and unitize the hard copy documents to the
extent possible (i.e., multi-page documents shall be produced as a single document and not as
several single-page documents). Hard copy documents shall be produced as they are kept, reflecting
attachment relationships between documents and information about the file folders within which the

document is found. The use of global deduplication at the family level is permitted, but you must
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 17 of 40

produce all custodian and path values. Produce the metadata for any responsive ESI with the
responsive data, including the following fields: all custodians, author(s), recipient(s), copy recipient
(s), blind copy recipient(s), subject, file sent date/time, file creation date/time, file
modification date/time, file last accessed date/time, beginning bates, ending bates, parent beginning
bates, attachment(s) beginning bates, hash value, application type, file type, file name, file size, all
file paths, and all folder paths. Documents produced in native format shall be accompanied by a
native link field. Those documents written in a language other than English must be translated into
English; submit the foreign language document, with the English translation attached thereto.

K. These requests are continuing in nature, and You must supplement Your
responses pursuant to Federal Rule of Civil Procedure 26(e). Defendants specifically reserve the
right to seek supplementary responses and the additional supplementary production of
documents before the hearing.

DEFINITIONS
Unless otherwise noted, the following definitions shall apply to these Requests:

1, “Acute Rehab Services” means physical rehabilitation services provided to
patients at inpatient rehabilitation hospitals, inpatient rehabilitation units within hospitals, and/or
skilled nursing facilities. These services include physical therapy, occupational therapy, and
speech therapy.

2. “Administrative Proceeding” means the Federal Trade Commission Adjudicative
Proceeding, In re Thomas Jefferson University, et al., FTC Docket No. 9392.

3. “AG” means the Pennsylvania Office of the Attorney General, its employees,
attorneys, accountants, economists, staff, consultants, experts, agents, and representatives, and

specifically includes any third party representative or agent, wherever located, acting or
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 18 of 40

purporting to act on behalf of or assisting the AG in connection with the Merger Review, as

defined below.
4, “All” and “each” shall be construed as all and each.
5. “And” and “or” shall be construed either disjunctively or conjunctively as

necessary to bring within the scope of the discovery request all responses that might otherwise be
construed outside of its scope.

6. “Any” means each and every.

7. “Commercial health insurance” means any insurance plan or product not
administered by the Government, including, but not limited to, managed Medicaid and managed
Medicare plans. “Commercial population” means the populations covered by such commercial
health insurance plans.

8. “Communication” or “communications” means all modes of conveying or
transmitting information, including but not limited to telephone calls, e-mails and all other forms
of electronic communication and electronic messaging, letters, memoranda, conversations,
interviews, meetings, hearings, notices, agreements, and other written, electronic or spoken
language or graphics between two or more persons, however transmitted or stored.

9. “Complaint,” as used herein, means the complaint filed in Federal Trade
Commission, et al. v. Thomas Jefferson University, et al., No. 20-01113 (E.D. Pa.) and any

amended complaints that may be filed.

33 C6. 39 86,

10, “Concerning,” “related to,” “relating to,” or “regarding” mean analyzing, alluding
to, concerning, considering, commenting on, consulting, comprising, containing, describing,
dealing with, discussing, evidencing, identifying, involving, reporting on, relating to, reflecting,

referring to, regarding, studying, mentioning, or pertaining to, in whole or in part.
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 19 of 40

11. “Declaration” means any declaration, affidavit, or other statement You were
asked to make under oath, or attest to under penalty of perjury, by the Federal Trade Commission
or the State Attorney General in connection with the Proposed Transaction.

12. “Defendants” means Jefferson and/or Einstein.

13, “Document” (or “document”) or “Documents” (or “documents’) are defined as
broadly as those terms are construed under Rule 34 of the Federal Rules of Civil Procedure, and
are meant to include, but are not limited to, all tangible and intangible modes of communicating,
conveying or providing any information such as writings, correspondence, communications,
notes, witness statements, transcripts, letters, memoranda, drawings, graphs, charts, photographs,
discs, computer recordings, electronic mail, spreadsheets, data, databases, and any other data
compilations from which information can be obtained, as well as drafts and any non-identical
copies.

14. “Einstein” means Albert Einstein Healthcare Network and its predecessors,
divisions, subsidiaries, affiliates, partnerships and joint ventures, and all directors, officers,
employees, agents, and representatives.

15. “FTC” means the Federal Trade Commission, its employees, attorneys,
accountants, economists, staff, consultants, experts, agents, and representatives, and specifically
includes any third party representative or agent, wherever located, acting or purporting to act on
behalf of or assisting the FTC in connection with the Merger Review, as defined below.

16. “Identify” shall mean (a) regarding an individual, the individual’s full name,
present address (or, if unknown, the last known address), telephone number, business address
and telephone number, and place of employment and position; and (b) regarding an entity, the

name under which the entity customarily does business, its address, its telephone number, and, if
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 20 of 40

known, the identity of the individual believed to have the most knowledge with respect to the
matters in the relevant Request.

17. “Interviewed” or “interviews” refers to any communications, verbal or otherwise,
not specifically identified in deposition transcripts or declarations by or on behalf of the

Plaintiffs with any individual or entity other than Jefferson or Einstein regarding the Proposed

Transaction.
18. “Investigation” means the FTC’s investigation into the Transaction.
19. “Jefferson” means Thomas Jefferson University, and its predecessors, divisions,

subsidiaries, affiliates, partnerships and joint ventures, and all directors, officers, employees,
agents, and representatives.

20. “Litigation” means the case Federal Trade Commission, et al. v. Thomas
Jefferson University, et al., No. 20-01113 (E.D. Pa.).

21. “Merger Review” means the FTC’s and AG’s investigative review of the
Proposed Transaction, FTC File No. 181-0128, including but not limited to, this Litigation and
the Administrative Proceeding.

22, “Person” (or “person”) means any natural person, corporation, association,
organization, firm, company, partnership, joint venture, trust, estate, or other legal or
governmental entity, whether state or federal, whether or not possessing a separate juristic
existence.

23. “Greater Philadelphia Area,” as used herein, means the following counties in
Pennsylvania: Philadelphia, Bucks, Chester, Delaware, and Montgomery; and the following

counties in New Jersey: Burlington, Camden, Gloucester, and Mercer.
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 21 of 40

24. “Plaintiffs” (or “plaintiffs’”) means the Federal Trade Commission and the
Commonwealth of Pennsylvania.

25. “Proposed Transaction” (or “Transaction”), as used herein, means the merger of
Jefferson and Einstein pursuant to the System Integration Agreement entered on September 14,
2018 as described in the Complaint.

26. “Third Party” (or “third party”) means any person or entity other than the FTC,
the Commonwealth of Pennsylvania, Jefferson, or Einstein.

27. “You” (or “you”) or “Yours” (or “yours”) means Shannondell at Valley Forge, its
domestic and foreign parents, predecessors, divisions, subsidiaries, affiliates, partnerships, and
joint ventures, including all healthcare facilities (¢.g., hospitals, outpatient facilities, clinics, etc.),
its employees, attorneys, accountants, economists, staff, consultants, experts, agents, and
representatives, and specifically includes any third party representative or agent, wherever
located, acting or purporting to act on behalf of or assisting Shannondell at Valley Forge in its

involvement with the FTC’s Investigation or the Litigation.

10
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 22 of 40

DOCUMENT REQUESTS

 

1. A copy of each organizational chart and personnel directory in effect for each of
Your facilities that provides inpatient general acute care services or Acute Rehab Services since
January 1, 2016.

2. Ali documents relating to the Proposed Transaction, the Merger Review, the
Administrative Proceeding, or this Litigation, including but not limited to, all documents and
communications relating to, referenced in, or that form the basis for the statements in any
declaration (including drafts) or investigational hearing testimony, Your communications with
Plaintiffs, the potential effect of the Transaction on Your business or the business of any other
healthcare provider, and/or any efforts by You to oppose, prevent, delay, or terminate the
Proposed Transaction.

3, Documents sufficient to identify the location of each hospital (e.g., general acute
care hospital, inpatient rehabilitation facility) or other healthcare facility (e.g., outpatient, clinic,
physician office, skilled nursing) at which You provide inpatient or outpatient general acute care
services, or Acute Rehab Services in the Greater Philadelphia Area.

4, Documents and data sufficient to show the service areas in which you draw
patients for inpatient general acute care services, outpatient services, or Acute Rehab Services,
including the zip codes that compromise each of Your facility’s service areas and the market
shares of providers with whom Your facilities compete within Your service area(s).

5, All documents discussing competition between You and any Jefferson facility
and/or any Einstein facility.

6. All documents, including internal business plans, board/management

presentations, consultant reports, or capital plans discussing or analyzing Your plans to provide,

1]
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 23 of 40

develop, expand, or reduce the inpatient general acute care services, outpatient services, or Acute
Rehab Services You offer patients in the Greater Philadelphia Area.

7. All strategic and business planning documents, marketing plans, advertising,
market studies, forecasts, surveys, consultant reports, or other strategic documents that discuss,
analyze or describe competition, competitors, or market share for inpatient general acute care
services, outpatient services, or Acute Rehab Services in the Greater Philadelphia Area.

8, All documents regarding Your analyses, plans, or strategies to expand or enhance
the Acute Rehab Services offered, or the types of rehab patients and conditions treated, at your
facility.

9, All referral and/or denial logs or similar documents or analyses, created in the
ordinary course of business from January 1, 2016 to present, regarding patients referred to or
within Your facility for Acute Rehab Services, including but not limited to the reasons for any
denial and the additional fields included in Appendix 2.

10. Documents sufficient to show physician referral patterns in the Greater
Philadelphia Area for inpatient general acute care services, outpatient services, or Acute Rehab
Services, including any analyses of trends in or the expected future of how these referral patterns
may change, which physicians, physician groups, or other healthcare providers refer You and
Your competitors patients.

11. All encounter-level data for each patient at your hospital and healthcare facilities
for Acute Rehab Services, including but not limited to information on five-digit patient zip code,
insurance type, Diagnosis Related Group (“DRG”), Case-Mix Group (“CMG”), Resource
Utilization Group (“RUG”) and other relevant procedure and diagnosis codes. A full list of

requested claims data fields can be found in Appendix 1.

12
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 24 of 40

12. All documents concerning any contemplated merger, acquisition, joint venture, or
affiliation between You and Einstein from January 1, 2011 to the present.

13. Documents sufficient to identify each health plan in which You are participating
provider since January 1, 2016.

14. Documents and communications discussing the possible or actual termination of
Your participation in any health plan offered by a payor in the Greater Philadelphia Area.

15. Documents and communications reflecting any price/rate, discount or other
contract concessions You made or offered to any commercial payor for inpatient, outpatient,
physician, or Acute Rehab Services based, in whole or in part, on actual or perceived
competition from other healthcare providers in the Greater Philadelphia Area for inclusion in a
commercial payor’s network.

16. Documents and communications discussing Your participation in any tiered or
natrow network product offered by a commercial payor in the Greater Philadelphia Area,
including the rates, terms, basis under which You were willing to participate in such products,
and requests for excluding a competing provider or placing that provider in a less-favorable tier,
and whether or not a final agreement with the commercial payor was reached.

17. Documents sufficient to show the initial date and, and notwithstanding any
evergreen provision, the end date of each of Your contracts with the five largest commercial
payers, and separately for each health insurance product, with whom you held agreements for
general acute care services, outpatient services, or Acute Rehab Services, since January 1, 2015,

18. All documents discussing, describing, or analyzing actual or proposed changes in
Medicare reimbursement for Acute Rehab Services from January 1, 2015 to the present, and

Your assessment of how any such changes might impact the provision of Acute Rehab Services

13
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 25 of 40

at inpatient rehabilitation hospitals, inpatient rehabilitation units within hospitals, and/or skilled
nursing facilities.

19. All documents discussing, describing, or analyzing the entry or expansion of
inpatient rehabilitation hospitals, inpatient rehabilitation units within hospitals, and/or skilled
nursing facilities by any other healthcare provider within the Greater Philadelphia Area from

January 1, 2016 to the present.

14
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 26 of 40

Appendix 1
Claims Data Requests:
1 Submit (in electronic, machine readable format), for each inpatient

l(a)

1)

I(c)

1(d)
1(e)
if)

1(g)

i(h)

Ii)

1Q)

1(k)

1)

1(m)

admission or discharge at any skilled nursing facility owned or
operated by you in the Greater Philadelphia Area that occurred in
the period January 1, 2016 to the present:

A unique patient identifier and a unique inpatient admission
identifier

The identity of the skilled nursing facility at which the patient
received the inpatient care, the address of the facility (including
the ZIP code), and any facility identification number used for
reimbursement purposes

The patient's city, town, or village of residence; the patient's
county of residence; and the patient's 5-digit ZIP code of residence

The patient's Gender and Age
The date of admission and date of discharge

The primary Diagnosis Related Group ("DRG" or "MSDRG")
associated with the patient's admission

The primary and secondary ICD9 or ICD10 diagnosis or procedure
codes associated with the patient's admission

The HIPPS code, resource utilization group ("RUG"), tier within
the RUG, and designated weight associated with the tier,
associated with the patient's admission

The source of the patient (e.g., transfer or referral from another
provider), including the identity of any transferring or referring
provider

The specific name and type (e.g., HMO, POS, PPO, etc.) of the
health plan product

The identity of any secondary sources of payment

The billed charges of the facility, the allowed amount under the
patient's health plan, and the amount actually paid by the health
plan

Any additional amounts paid or to be paid by the patient to the
facility under the patient's health plan, including (and listed

15
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 27 of 40

separately):
i@m)() the deductible amount;
1(m)(ii) the copay amount, and
l(m)Giii) the coinsurance amount;

1(n) The type of admission (e.g., admitted through emergency room,
admitted through physician referral)

1(0) The patient's status (e.g. normal discharge, deceased, transferred to
another inpatient rehabilitation facility) upon discharge

16
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 28 of 40

Appendix 2

Referral/Denial Log Requests:

2

2(a)
2(b)

2(c)

2(d)
2(e)

2(f)
2(g)

2(h)

2(i)

2()

2(k)

Submit (in electronic, machine readable format), for each inpatient referral at any
inpatient rehabilitation facility or skilled nursing facility owned or operated by
you in the Greater Philadelphia Area that occurred in the period January 1, 2016
to the present:

A unique patient identifier

The identity of the inpatient rehabilitation facility or skilled nursing facility at
which the referral was received

The referred patient's city, town, or village of residence; the referred patient's
county of residence; and the referred patient's 5-digit ZIP code of residence

The referred patient's Gender and Age

The date of the referral, and the date of admission and date of discharge if the
referred patient was admitted

The identity of the referring provider or facility

The referral outcome, including admission status. Ifreferral was denied, please
include all reasons for denied admission, including information on where patient
was ultimately admitted, if known.

The specific name and type (e.g., HMO, POS, PPO, etc.) of the referred patient's
health plan product

The primary Diagnosis Related Group ("DRG" or "MSDRG") and general
diagnostic category associated with the patient's referral

The primary and secondary ICD9 or ICD10 diagnosis codes associated with the
referral

The HIPPS code, case-mix group ("CMG"), tier within the CMG, and designated
weight associated with the tier, associated with the referral

17
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 29 of 40
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 30 of 40

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Eastern District of Pennsylvania

Federal Trade Commission, et al.

Plaintiff
v.
Thomas Jefferson University, et. al.

 

Civil Action No. 2:20-cv-01113-GJP

 

Nee ee ea ee

Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Shannondell, Inc.
5000 Shannondell Drive, Audubon, PA 19403

 

(Name of person to whom this subpoena is directed)

4 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attachment A.

 

Place: Federal Trade Commission Date and Time:

400 7th Street, SW .
Washington, DC 20024 04/20/2020 9:00 am

 

 

 

C1 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

 

Place: Date and Time:

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached ~ Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

CLERK OF COURT
OR
/s/ Christopher Harris

 

Signature of Clerk or Deputy Clerk Attorney's signature

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Federal Trade Commission , who issues or requests this subpoena, are:

Christopher Harris, 400 7th Street SW, Washington, DC 20024, charris1@ftc.gov 202-326-2492

 

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 31 of 40

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No, 2:20-cv-01113-GJP

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

Lreceived this subpoena for (name of individual and title, if any)

 

On (date)

C1 Iserved the subpoena by delivering a copy to the named person as follows:

 

 

ON (date) Sor

 

CI Tretumed the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server’s signature

 

Printed nane and title

 

Server’s address

Additional information regarding attempted service, etc.:

 

 
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 32 of 40

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

 

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance,

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery, A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required, A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(if) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.
(A) When Required, On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(lif) requires disclosure of privileged or other protected matter, ifno
exception or waiver applies; or

{iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifving Conditions as an Alternative, In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(if) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(L) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
If a subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form, The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information, The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

Q) Claiming Privilege or Protection.

(A) Information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced, If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified, and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved,

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

 
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 33 of 40

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

FEDERAL TRADE COMMISSION
and

No. 2:20-cv-01113-GJP

COMMONWEALTH OF

PENNSYLVANIA

Plaintiffs,

THOMAS JEFFERSON UNIVERSITY
and

ALBERT EINSTEIN HEALTHCARE
NETWORK

Defendants.

 

 

ATTACHMENT A TO SUBPOENA TO PRODUCE DOCUMENTS
ISSUED TO SHANNONDELL, INC,

SPECIFICATION

In accordance with the Definitions and Instructions below:

L. Submit all documents and information responsive to the Document Requests enumerated
in the Subpoena to Produce Documents, Information, or Objects or to Permit Inspection
of the Premises in a Civil Action issued by Defendant Albert Einstein Healthcare
Network in this litigation to the Company on or about March 27, 2020.
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 34 of 40

D1.

D2.

D3.

D4,

DS.

D6.

DEFINITIONS
For the purposes of this Subpoena, the following Definitions apply:

The terms “and” and “or” have both conjunctive and disjunctive meanings.

The term “the Company” means Shannondell, Inc.; its domestic and foreign parents,
predecessors, divisions, subsidiaries, affiliates, partnerships and joint ventures; and all
directors, officers, employees, agents, and representatives of the foregoing.

The term “documents” means any information, on paper or electronic format, including
written, recorded, and graphic materials of every kind in the possession, custody, or
control of the Company. The term “documents” includes, without limitation: electronic
mail messages; audio files; instant messages; drafts of documents; metadata and other
bibliographic or historical data describing or relating to documents created, revised, or
distributed electronically; copies of documents that are not identical duplicates of the
originals in that person’s files; and copies of documents the originals of which are not in
the possession, custody, or control of the Company.

a. Unless otherwise specified, the term “documents” excludes: (i) bills of lading,
invoices, purchase orders, customs declarations, and other similar documents of a
purely transactional nature; (ii) architectural plans and engineering blueprints; and
(iii) documents solely relating to environmental, tax, human resources, OSHA or
ERISA issues;

b. The term “computer files” includes information/data stored in, or accessible
through, computer or other information retrieval systems. Thus, the Company
should produce documents that exist in machine-readable form, including
documents stored in personal computers, portable computers, workstations,
minicomputers, mainframes, servers, backup disks and tapes, archive disks and
tapes, and other forms of offline storage, whether on or off Company premises.

The terms “each,” “any,” and “all” mean “each and every.”

The term “person” includes the Company and means any natural person, corporate entity,
partnership, association, joint venture, government entity, or trust.

The term “relating to” means in whole or in part constituting, containing, concerning,
discussing, describing, analyzing, identifying, or stating.
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 35 of 40

INSTRUCTIONS
For the purposes of this Subpoena, the following Instructions apply:

Il. Unless modified by agreement with the Plaintiffs, this Subpoena requires a complete
search of all the files of the Company. The Company shall produce all responsive
documents, wherever located, that are in the actual or constructive possession, custody, or
control of the Company and its representatives, attorneys, and other agents, including, but
not limited to, consultants, accountants, lawyers, or any other person retained by,
consulted by, or working on behalf or under the direction of the Company.

12, This Subpoena shall be deemed continuing in nature and shall be supplemented in the
event that additiona] documents responsive to this Subpoena are created, prepared, or
received between the time of the Company’s initial response and the date established by
the Court for hearing the Plaintiffs’ Motion for Preliminary Injunction in the above-
captioned proceeding.

33. Do not produce any Sensitive Personally Identifiable Information (“Sensitive PIT”) or
Sensitive Health Information (“SHI”) prior to discussing the information with Plaintiffs’
representative.

a. For purposes of this Subpoena, PII means an individual’s Social Security Number
alone; or an individual’s name, address, or phone number in combination with one
or more of the following: date of birth; driver’s license number or other state
identification number, or a foreign country equivalent; passport number; financial
account number; or credit or debit card number.

b. For purposes of this Subpoena, SHI includes medical records and other
individually identifiable health information, whether on paper, in electronic form,
or communicated orally. SHI relates to the past, present, or future physical or
mental health or condition of an individual; the provision of health care to an
individual; or the past, present, or future payment for the provision of health care
to an individual.

14, Forms of Production: The Company shall submit all documents as instructed below
absent written consent from the Plaintiffs.

a. Documents stored in electronic or hard copy format in the ordinary course of
business shall be submitted in electronic format provided that such copies are
true, correct, and complete copies of the original documents:

i. Submit Microsoft Access, Excel, and PowerPoint in native format with
extracted text and metadata;

ii. Submit all documents other than those identified in subpart (2)(i) in image
format with extracted text and metadata; and

iti. Submit all hard copy documents in image format accompanied by OCR.

-3n
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 36 of 40

b. For each document submitted electronically, include the following metadata fields
and information:

i.

ii.

iii.

iv,

For loose electronic files other than email: beginning Bates or document
identification number, ending Bates or document identification number,
page count, custodian, creation date and time, modification date and time,
last accessed date and time, size, location or path file name, and SHA
Hash value;

For emails: beginning Bates or document identification number, ending
Bates or document identification number, page count, custodian, to, from,
CC, BCC, subject, date and time sent, child records (the beginning Bates
or document identification number of attachments delimited by a
semicolon);

For email attachments: beginning Bates or document identification
number, ending Bates or document identification number, page count,
custodian, creation date and time, modification date and time, last
accessed date and time, size, location or path file name, parent record
(beginning Bates or document identification number of parent email), and
SHA Hash value; and

For hard copy documents: beginning Bates or document identification
number, ending Bates or document identification number, page count, and
custodian.

c. Ifthe Company intends to utilize any de-duplication or email threading software
or services when collecting or reviewing information that is stored in the
Company’s computer systems or electronic storage media in response to this
Subpoena, or if the Company’s computer systems contain or utilize such software,
the Company must contact a Plaintiffs’ representative to determine, with the
assistance of the appropriate Plaintiffs technical representative, whether and in
what manner the Company may use such software or services when producing
materials in response to this Subpoena.

c.

Submit data compilations in electronic format, specifically Microsoft Excel
spreadsheets or delimited text formats, with all underlying data un-redacted and
all underlying formulas and algorithms intact.

Submit electronic files as follows:

i.

ii.

For any production over 10 gigabytes, use IDE and EIDE hard disk drives,
formatted in Microsoft Windows-compatible, uncompressed data in a
USB 2.0 external enclosure;

For productions under 10 gigabytes, CD-R CD-ROM and DVD-ROM for
Windows-compatible personal computers, and USB 2.0 Flash Drives are
also acceptable storage formats; and

4.
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 37 of 40

iii. All documents produced in electronic format shall be scanned for and
free of viruses, The Plaintiffs will return any infected media for
replacement, which may affect the timing of the Company’s
compliance with this Subpoena.

iv. Each production shall be submitted with a transmittal letter that includes
the Civil Action Number (2:20-cv-1113-GJP); production volume name;
encryption method/software used; passwords for any password protected
files; list of custodians and document identification number range for
each; total number of documents; and a list of load- file fields in the order
in which they are organized in the load file.

IS. All documents responsive to this Subpoena, regardless of format or form and regardless
of whether submitted in paper or electronic form:

a. Shall be produced in complete form, un-redacted unless privileged or as required
by Instruction [3, and in the order in which they appear in the Company’s files,
and shall not be shuffled or otherwise rearranged. For example:

i. Ifin their original condition papers were stapled, clipped, or otherwise
fastened together or maintained in file folders, binders, covers, or
containers, they shall be produced in such form, and any documents that
must be removed from their original folders, binders, covers, or containers
in order to be produced shall be identified in a manner so as to clearly
specify the folder, binder, cover, or container from which such documents
came; and

ii. Ifin their original condition electronic documents were maintained in
folders or otherwise organized, they shall be produced in such form and
information so as to clearly specify the folder or organization format;

b. If written in a language other than English, shall be translated into verbatim
English, with the English translation attached to the foreign language document;

c. Shall be produced in color where necessary to interpret the document;

d. Shall be marked on each page with corporate identification and consecutive
document control numbers;

e, Shall be accompanied by an affidavit of an officer of the Company stating that the
copies are true, correct, and complete copies of the original documents; and

f. Shall be accompanied by an index that identifies: (i) the name of each person
from whom responsive documents are submitted; and (ii) the corresponding
consecutive document control number(s) used to identify that person’s
documents, and if submitted in paper form, the box number containing such
documents, Ifthe index exists as a computer file(s), provide the index both as a
printed hard copy and in machine-readable form (provided that Plaintiffs

5.
16.

17,

18.

19.

Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 38 of 40

determine prior to submission that the machine-readable form would be in a
format that allows the Plaintiff to use the computer files). The Plaintiffs will
provide a sample index upon request.

Unless otherwise agreed, if any documents are withheld from production based on a
claim of privilege, provide a statement of the claim of privilege and all facts relied upon
in support thereof, in the form of a searchable and sortable log that includes each
document’s authors, addresses, date, a description of each document, and all recipients of
the original and any copies. Attachments to a document should be identified as such and
entered separately on the log. For each author, addressee, and recipient; state the
person’s full name, title, and employer or firm; and denote all attorneys with an asterisk.
The description of the subject matter shall describe the nature of each document in a
manner that, though not revealing information itself privileged, provides sufficiently
detailed information to enable Plaintiffs or a court to assess the applicability of the
privilege claimed under Federal Rule of Civil Procedure (“FRCP”) 45(e)(2). For each
document withheld under a claim that it constitutes or contains attorney work product,
also state whether the Company asserts that the document was prepared in anticipation of
litigation or for trial and, if so, identify the anticipated litigation or trial upon which the
assettion is based. Submit all non-privileged portions of any responsive document
(including non-privileged or redactable attachments) for which a claim of privilege is
asserted (except where the only non-privileged information has already been produced in
response to this instruction), noting where redactions in the document have been made.
Documents authored by outside lawyers representing the Company that were not directly
or indirectly furnished to the Company or any third-party, such as internal firm
memoranda, may be omitted from the log.

If the Company is unable to answer the Specification fully, supply such information as is
available. Explain why such answer is incomplete, the efforts made by the Company to
obtain the information, and the source from which the complete answer may be obtained.
If books and records that provide accurate answers are not available, enter best estimates
and describe how the estimates were derived, including the sources or bases of such
estimates. Estimated data should be followed by the notation “est.” If there is no
reasonable way for the Company to make an estimate, provide an explanation.

If documents responsive to the Specification no longer exist for reasons other than the
ordinary course of business or the implementation of the Company’s document retention
policy, but the Company has reason to believe have been in existence, state the
circumstances under which they were lost or destroyed, describe the documents to the
fullest extent possible, state the Document Request in the Subpoena to Produce
Documents, Information, or Objects or to Permit Inspection of the Premises in a Civil
Action issued by Defendant Albert Einstein Healthcare Network to which they are
responsive, and identify persons having knowledge of the content of such documents.

If you object to any part of the Specification, set forth the basis for your objection and
respond to all parts of the Specification to which you do not object. Any ground not
stated in an objection within the time provided by FRCP 45(d), or any extension thereof,
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 39 of 40

T10.

il.

T12.

113.

4.

shall be waived. All objections must be made with particularity and must set forth all the
information upon which you intend to rely in response to any motion to compel,

All objections must state with particularity whether and in what manner the objection is
being relied upon as a basis for limiting the scope of any search for documents or
withholding any responsive documents. If you are withholding responsive information
pursuant to any general objection, you should so expressly indicate. If, in responding to
the Specification, you claim any ambiguity in interpreting either the Specification or a
definition or instruction applicably thereto, set forth as part of your response the language
deemed to be ambiguous and the interpretation used in responding to the Specification,
and produce all documents that are responsive to the Specification as you interpret it.

Whenever necessary to bring within the scope of the Specification a response that might
otherwise be construed to be outside its scope, the following construction should be
applied:

a. Construing the terms “and” and “or” in the disjunctive or conjunctive, as
necessary, to make the Specification more inclusive;

b. Construing the singular form of any word to include the plural and plural form to
include the singular;

c. Construing the past tense of the verb to include the present tense and present tense
to include the past tense; and

d. Construing the term “date” to mean the exact day, month, and year if
ascertainable; ifnot, the closest approximation that can be made by means of
relationship to other events, locations, or matters.

Unless otherwise stated, construe the Specification independently and without reference
to any other for the purpose of limitation,

Any questions relating to the scope or meaning of anything in this Subpoena and any
suggestions for possible modifications to it should be directed to Christopher, Harris at
(202) 326-2492 or charris] @ftc.gov.

Any response to this Subpoena shall be addressed to the attention of Mr. Harris and
delivered between 8:30 a.m. and 5:00 p.m. on any business day to the Federal Trade
Commission, 400 7th Street $.W., Washington, D.C. 20024. Please notify Mr. Harris in
advance of each such delivery. For instructions on submitting through secure file transfer
protocol (“FTP”), please contact Mr. Harris at charris! @ftc.gov or (202) 326-2492. If
you wish to submit your response by United States mail, please call Mr. Harris for
mailing instructions.
Case 2:20-cv-01113-GJP Document 56-2 Filed 04/30/20 Page 40 of 40

CERTIFICATE OF SERVICE
[THEREBY CERTIFY that on the 30th day of March, 2020, I had the foregoing served on

the following via electronic mail:

Shannondell, Inc.

c/o Dan Freed

5000 Shannondell Drive
Audubon, PA 19403
dfreed@shannondell.com

/s/ Christopher Harris
CHRISTOPHER HARRIS
Attorney for Plaintiff Federal Trade Commission
